       Case 1:21-cv-00260-PB Document 31 Filed 08/10/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


US Securities and Exchange Commission

      v.                                        No. 21-cv-260-PB

LBRY, Inc.



                         CLERK’S CERTIFICATE TO
                        CIRCUIT COURT OF APPEALS

     I,Vincent Negron, Deputy Clerk of the United States District
Court for the District of New Hampshire, do hereby certify that the
following documents constitute the record on appeal to the First
Circuit Court of Appeals:

     DOCUMENTS NUMBERED: 18, 23-25, 7/28/21 Endorsed Order, 28, 30, 31

     The Clerk’s Office hereby certifies the record and docket sheet
available through ECF to be the certified record and the certified
copy of the docket entries.

     If applicable, hearing and/or trial exhibits will be mailed to
the First Circuit Clerk’s Office.


                                        IN TESTIMONY WHEREOF, I hereunto
                                        set my hand and affix the seal
                                        of said Court, at Concord, in
                                        said District, on this day,
                                        August 10, 2021

                                  '$1,(/-/<1&+, Clerk


                                  By: /s/ Vincent Negron, Deputy Clerk
                                        Aug 10, 2021
